Citation Nr: 9926662	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-18 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for bronchitis.  

2.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The record indicates that the appellant had active military 
service from November 1952 to September 1954 and from August 
1991 to October 1991.  The appellant was on active duty for 
training in the United States Air Force Reserve (USAFR) from 
August 1990 to November 1990.  The record also shows previous 
service in the Air National Guard (ANG)/USAFR.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a April 1998 rating decision from the Salt 
Lake City, Utah Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant filed an application claiming, in pertinent 
part, service connection for asthma and bronchitis as a 
result of his service in Southwest Asia between August 1991 
and October 1991.  The appellant has stated that he was 
treated for cold symptoms while in Saudi Arabia.  He contends 
that he developed difficulty breathing and a cough upon his 
return to the United States.  Post-service medical records 
show treatment for bronchitis, asthma, and other respiratory 
impairments.  In December 1993, it was concluded at the 
appellant's Persian Gulf examination that the exposure to 
hazardous substances during his service in Southwest Asia 
could not be ruled out as a source of the appellant's asthma.  

There are no available service medical records on the 
appellant during his service in Southwest Asia from August 
1991 through October 1991.  The RO has made multiple attempts 
to obtain the appellant's service medical records from the 
NPRC.  However, because much of the appellant's service was 
in the USAFR, it is unclear whether these records are 
available or not in other locations.  The RO sent a request 
for records from the Surgeon General's Office (SGO), but the 
request did not pertain to the period of service at issue in 
this case.  In general, it is not clear whether there are 
service medical records pertaining to the appellant's service 
in Southwest Asia, and it is unclear whether such records, if 
in existence, could be located.  It is important that the 
appellant's service records from this period, if available, 
be obtained.  

In light of the above, the case is remanded to the RO for the 
following:  

1.  The RO should attempt to confirm the 
existence of and locate any service 
records concerning the appellant's 
service in Southwest Asia from August 
1991 through October 1991.  

The RO should first ask the appellant to 
clarify whether he received any medical 
attention while he was in Southwest Asia 
between August 1991 and October 1991.  

If he indicates that he did, the RO 
should then send requests for the 
appellant's service medical records to 
the NPRC, the Surgeon General's Office 
(SGO), and the appellant's USAFR unit at 
Hill AFB in Utah.  These requests should 
specifically request any service records 
pertaining to the appellant's service in 
Southwest Asia from August 1991 through 
October 1991.  The RO should attempt to 
locate and contact any other possible 
locations of these service medical 
records.  

The appellant and his representative 
should be provided the opportunity to 
submit additional evidence in support of 
his appeal.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

2.  If, in view of the additional 
evidence obtained pursuant to the 
foregoing request, the RO deems it is 
expedient to do so, the RO should refer 
the appellant's claims file to the VA 
examiner who conducted the Persian Gulf 
War examination in December 1993 for a 
follow-up opinion as to the etiology of 
any respiratory disorder(s) ascertained 
on examination, or in the alternative, 
arrange for an up to date Persian Gulf 
War examination.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The RO should also review any 
additional examination conducted or 
opinion provide by the December 1993 VA 
examiner to ensure that it is/they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if it is/they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development in 
addition to that specified above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
bronchitis and asthma.  The RO should 
determine if the claim is well grounded.  

If so, the RO should conduct any 
necessary development in accordance with 
the duty to assist under 38 U.S.C.A. 
§ 5107(a) and then adjudicate the issue 
based on all the evidence.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


